On Motion for Rehearing.
In their motion for rehearing appellees urge that appellant waived its right to complain here of the refusal of the trial court to grant its motion for nonsuit, by failing to give notice of appeal, and by failing to appeal from the order refusing to dismiss, and by participating in the trial forced upon it following the refusal to dismiss. There is no merit in this contention.
The order denying the motion for nonsuit was an interlocutory order, and was not appealable, and appellant's first opportunity to present the matter here was in the appeal from the final judgment which resulted from the order denying dismissal.
In denying appellant its right to a *Page 375 
nonsuit the trial court sought to justify the ruling by showing that appellant was offered, but refused, a temporary delay, to enable it to get ready for trial. This was no justification for denying to appellant its right to a nonsuit, to which it was entitled as a matter of law, without regard to its reasons for requesting it.
Appellees' motion for rehearing is overruled.